OPINION

Per Curiam:

Pursuant to Anders v. California, 386 U.S. 738 (1967), appellant’s court-appointed counsel has submitted a brief raising such issues as he believes the record may arguably support. A copy of counsel’s brief has been furnished appeilant, who has been allowed and has availed himself of the opportunity to raise additional issues he believes the record supports. Upon *308examination of the proceedings, none of the issues raised by appellant or his counsel appear arguable. Hence, we summarily affirm appellant’s conviction and sentence.
We direct the district court to give appellant’s counsel the certificate specified in NRS 7.260 to enable him to receive compensation for his services on this appeal.